Citation Nr: 1117724	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for neuritis of the right thigh.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1978 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, however, the Veteran filed her claim seeking service connection for posttraumatic stress disorder specifically and has not been diagnosed with any other acquired psychiatric disorders at any time during the appeal period.  Given the lack of diagnosis of any other psychiatric disability, and the Veteran's clear intent to seek service connection for posttraumatic stress disorder, as stated in multiple written communications to VA, the Board thus finds that, notwithstanding Clemons, supra, the Veteran's service-connection claim was properly classified by the RO as one for posttraumatic stress disorder.  See Clemons, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Neuritis of the right thigh was noted at the time of the Veteran's January 1978 pre-service medical examination.

3.  The available evidence does not show that the Veteran's pre-existing neuritis of the right thigh increased in severity during her period of active military service.


CONCLUSION OF LAW

The Veteran does not have neuritis of the right thigh that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claim decided herein has been accomplished.  

In this respect, through a September 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate her claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.  

The Board also finds that the September 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2008 letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the September 2008 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  Here, the Veteran's service treatment records have been associated with the claims file, as have records of post-service treatment the Veteran has received from the Omaha-VA Nebraska-Western Iowa Health Care System.  The Veteran was provided VA medical examination in November 2008, with an addendum opinion added in December 2008; report of that examination has been associated with the claims file.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and documents that the examiner conducted a full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and her representative have both submitted written argument.  Otherwise, neither the Veteran nor her representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of record.  Rather, it must provide only the reasons for its rejection of any material evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the regulatory requirement that VA "review ... the entire evidence of record" is not a requirement that the adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  

When pre-existing disability is shown at entry, it will be considered to have been aggravated by active military service when there is an increase in disability shown during service unless there is a specific finding that the increase was due to natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service.  38 C.F.R. § 3.306.  The presumption of aggravation is not triggered, however, without an initial showing that the disability in question underwent an increase in severity while the Veteran was on active duty.  Id.

Relevant medical evidence consists of the Veteran's service treatment records, as well as records of post-service treatment at the Omaha-VA Nebraska-Western Iowa Health Care System and report of a VA examination conducted in November 2008.  Review of the Veteran's service treatment records reflects that she was given physical examination in January 1978, prior to her entry into service.  At that time, the Veteran was noted to have a normal neurologic system, although she was noted to have been diagnosed with neuritis of the right thigh.  A letter from the Veteran's private physician was attached to the January 1978 examination report; in that letter, the physician noted that the Veteran had been treated on two occasions in 1977 for neuritis of the right thigh.  She was seen on one occasion in service for complaints of neuritis of the right thigh, which was noted at the September 1979 treatment visit to be a "chronic condition" that pre-dated her service entry.  At a later treatment visit in November 1979, the Veteran stated that her "leg is not causing pain" and that she had not needed to use any prescribed medication for the neuritis.  At her separation medical examination in October 1980, the Veteran's neurologic system was again noted to be normal.  She responded "Yes" when asked on her medical history report if she experienced neuritis, but no notation was made on the record at that time concerning the diagnosis.  Post-service records from the Omaha VA facility are silent as to any complaints of or treatment for neuritis of the right thigh.

The Veteran was afforded a VA examination in November 2008.  At that time, the examiner acknowledged the Veteran's pre-service diagnosis of compression neuropathy of the lateral femoral cutaneous nerve, as well as the indication of a neuritis diagnosis at her separation from service.  The Veteran complained of having first experienced the disorder when she was stationed in Iceland during active duty, and the examiner noted the Veteran's complaints of experiencing numbness on her right thigh that worsens in times of stress or worry, as well as in the evenings.  Physical examination revealed decreased sensation on the right thigh, which the examiner identified as originating from the lateral femoral cutaneous nerve.  The examiner diagnosed the Veteran with right neuropathy of the lateral femoral cutaneous nerve and opined that it was less likely than not due to service, reasoning that the disorder was established to have pre-existed her entry into service.  In a December 2008 addendum, the examiner again noted that the Veteran's neuritis of the right thigh pre-existed her entry into service, pointing to the January 1978 private physician's note and acknowledging the Veteran's two pre-service treatment visits to treat the disorder.  Reasoning that the Veteran was only seen on one occasion in service with complaints of neuritis, the examiner opined that there was no aggravation of the disorder while the Veteran was on active duty.  In so finding, the examiner further pointed out that although the disability was noted at the Veteran's separation from service, no aggravation or chronic worsening of the disorder was found at the time.  Further, the examiner noted that the Veteran has not sought treatment for the disorder at any time since her separation from active duty, rendering it unlikely that any aggravation of the disorder occurred while the Veteran was in service.

Review of the Veteran's service treatment records reflects that at her January 1978 pre-entrance examination, a medical examiner noted that the Veteran suffered from neuritis of the right thigh that had been treated twice in 1977, prior to the Veteran's entry onto active duty.  Thus, when the Board considers the clinical factors pertinent to the basic character, origin, and development of neuritis of the right thigh and the medical examiner's notation at service entrance that the Veteran had the disability, the Board finds that neuritis of the right thigh pre-existed service, as noted at entry, and thus the presumption of soundness does not apply.  Therefore, the Board must now determine whether the Veteran's pre-existing neuritis of the right thigh underwent an increase in severity during service, which finding would trigger the presumption of aggravation.

As noted above, a preexisting injury or disease will be considered to have aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record competent evidence to establish that the Veteran's pre-existing neuritis of the right thigh underwent any increase in severity during her military service.  To that end, the Board notes that, with a single exception, the Veteran's service treatment records are silent as to any complaints of or treatment for neuritis of the right thigh during service.  The sole indication that she sought treatment for neuritis is a September 1979 record indicating treatment for neuritis, which was noted at that time to be a "chronic condition."  At a follow-up visit in November 1979, however ,the Veteran reported specifically that she was experiencing no additional problems with the disorder and had in fact not even needed her prescribed medication to treat her earlier complaints.  Further, the Board notes that at the Veteran's October 1980 separation examination, the Veteran reported that she experienced neuritis, but no such finding was made on examination.  The Board considers these facts to weigh against a finding that neuritis of the right thigh underwent any increase in severity during service.  The Board further notes that at the November 2008 VA examination and December 2008 addendum, the examiner found no evidence that the Veteran's neuritis of the right thigh underwent any increase in severity during active duty.  In addition, the record is silent as to any treatment for neuritis of the right thigh whatsoever following the Veteran's separation from service.  

In this case, taking into consideration the medical evidence of the Veteran's neuritis of the right thigh that existed prior to service and the findings of the November 2008 VA examiner, the Board finds that there is no evidence in the record to indicate that the Veteran's neuritis of the right thigh underwent any increase in severity during service.  Rather, the Veteran's service treatment records reveal, at most, that the Veteran was seen on one occasion for complaints of neuritis symptoms that resolved in the two months between her initial complaint and a follow-up visit.  Thus, the presumption of aggravation is not triggered, based on the lack of any medical evidence reflecting that any underlying neuritis of the right thigh, as contrasted to any symptoms of the disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  

Here, no increase in severity of the Veteran's pre-existing neuritis of the right thigh was demonstrated in service.  To that end, the Board notes that other than the September 1979 treatment for neuritis, which appears to have been acute and transitory, there were no complaints of or treatment for neuritis of the right thigh at any point during or after service.  To the contrary, the Veteran specifically related at a November 1979 follow-up visit that she was not experiencing any pain in her leg at that time, and in fact reported to the treatment provider that she had not even needed the medication provided for her September 1979 complaints.  Further, she was not found to have any symptoms of neuritis at the time of her separation from active duty in October 1980 and has not sought treatment for neuritis of the right thigh at any time since her separation from active duty.  Most compellingly, the Board looks to the finding of the November 2008 VA examiner, who considered all of the evidence of record and stated in the December 2008 addendum opinion that there was simply no evidence to suggest that the Veteran's neuritis of the right thigh underwent any increase in severity during service.  See Falzone, 8 Vet. App. at 404.  

In sum, the Board finds that the evidence of record demonstrates that the Veteran's neuritis of the right thigh did not undergo any increase in severity during service; thus, the presumption of aggravation has not been triggered.  In so finding, the Board looks to the fact that the only medical evidence of record providing an opinion regarding the question whether the Veteran's disability worsened during service-the November 2008 VA examination-concludes that there is no evidence whatsoever in the record to suggest that there was any increase in severity of the Veteran's neuritis of the right thigh during service.  See Jensen, 4 Vet. App. at 306-07; see also Falzone, 8 Vet. App. at 404.

The Board has considered the Veteran's contentions that her neuritis of the right thigh was worsened by her time in service.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Similarly, as noted above, temporary or intermittent flare-ups of a pre-existing injury or disease, such as symptoms to which the Veteran is competent to testify, are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen, 4 Vet. App. at 306-307; Green, 1 Vet. App. at 323 (1991); Hunt, 1 Vet. App. at 297.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms she experienced, her assertions and reported history were considered by the examiner who provided the opinion that her neuritis of the right thigh existed prior to service and did not undergo any increase in severity during service.  Thus, the Veteran's own assertions as to the etiology of her current neuritis of the right thigh have little probative value.  

In the absence of a showing of competent evidence of any in-service injury or worsening of the Veteran's pre-existing neuritis of the right thigh, the Board finds that the evidence clearly shows that the Veteran's pre-existing neuritis of the right thigh did not undergo any increase in severity during service.  Thus, the presumption of aggravation has not been triggered.  As such, the burden of proof does not shift to the government to show by clear and unmistakable evidence that there was no aggravation, but rather remains a preponderance of the evidence standard.  As discussed above, upon reviewing all the evidence of record, the Board finds that preponderance of the evidence demonstrates that the Veteran's neuritis of the right thigh both existed prior to service and did not increase in severity during her time on active duty.  The Board concludes that the Veteran does not have neuritis of the right thigh that was incurred in or aggravated by service.  In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the evidence clearly weighs against the Veteran's claim, the doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for neuritis of the right thigh is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which involves allegations of a personal assault (the alleged ongoing sexual harassment of the Veteran by fellow soldiers while she was stationed in Iceland during her tour of duty), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, harassment, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been fully apprised of 38 C.F.R. § 3.304(f)(4) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is still required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).  

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, her alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Regarding the Veteran's claimed in-service stressor, the Board notes that the Veteran has stated on multiple occasions to VA that her current claimed PTSD is related to repeated sexual harassment she experienced while stationed in Iceland while on active duty.  The Veteran has stated repeatedly that she reported the harassment but that nothing was done.  The Veteran has further claimed that this ongoing harassment traumatized her and led to her current PTSD.  Credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD compared to other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2010).  

Under the circumstances of this case, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from other individual(s) who may be able to provide corroborative evidence of her claimed personal assault stressor.  Therefore, on remand, the AOJ must search for other evidence corroborating the Veteran's claimed sexual harassment, including any reports she made of the incidents at the time they allegedly occurred.  Furthermore, as instructed in the remand, the Veteran must be notified if the search for corroborating information leads to negative results.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record to be obtained.  The Veteran should also be invited to submit any pertinent evidence in her possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

In addition, the AOJ must send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2010).  The Veteran must be specifically told of the information or evidence she should submit and of the information or evidence that VA will obtain with respect to her claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than her service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

2.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged sexual harassment, to include any other evidence corroborating the incidents.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the claimed personal assault.  

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, if it is determined to be necessary, the AOJ should schedule the Veteran for further VA examination or conduct any further evidentiary development deemed necessary to fully and fairly evaluate the Veteran's claim for service connection for PTSD.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


